Citation Nr: 0002472	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  94-47 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee 
disability, to include on a secondary basis. 

2.  Entitlement to service connection for left foot 
disability (other than service-connected residuals of a left 
third metatarsal fracture), to include on a secondary basis. 

3.  Entitlement to service connection for left ankle 
disability, to include on a secondary basis. 

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left third metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran had active duty from June to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This 
case was remanded by the Board for further development in 
March 1997.  The case was returned to the Board in December 
1999.

The issues of entitlement to service connection for left foot 
disability (other than residuals of a fracture of the left 
third metatarsal), to include on a secondary basis, and 
entitlement to an increased rating for residuals of a 
fracture of the left third metatarsal will be addressed in 
the remand at the end of this action.


FINDINGS OF FACTS

1.  An unappealed rating decision of December 1990 denied the 
veteran's claim for service connection for back disability.

2.  The evidence added to the record since the December 1990 
rating decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim for entitlement to service connection for left 
knee disability, to include on a secondary basis, is 
plausible. 

4.  The claim for entitlement to service connection for left 
ankle disability, to include on a secondary basis, is 
plausible. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for left knee 
disability, to include on a secondary basis.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

2.  The claim for service connection for left knee disability 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).
 
3.  The claim for service connection for left ankle 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee 
disability, to include on a secondary basis

The veteran's claim for service connection for left knee pain 
was denied in a December 1990 rating decision.  Generally, a 
claim which has been denied in a final rating decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the December 1990 
rating decision included service medical records which show 
no complaints of left knee pain or impairment.  Also of 
record was the report of an October 1990 VA compensation and 
pension examination of the veteran.  That report states that 
the veteran gave a history of an inservice fracture of the 
left third metatarsal for which a walking cast was applied.  
The report also states that she complained of left knee pain 
upon extended walking.  The examiner diagnosed, inter alia, 
left knee pain due to the change in walking position caused 
by a walking cast.  

The evidence added to the record since the December 1990 
rating decision includes a VA fee-basis examination report 
signed in January 1999.  In that report, the examining 
physician opined that the veteran's left knee pain was 
related to the injury she suffered during the military.  
Thus, the Board is of the opinion that the newly submitted 
January 1999 examination report is so significant, when 
considered by itself or in connection with evidence 
previously of record, that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board is of the opinion that the newly submitted evidence is 
"new and material" and that the claim for service 
connection for left knee disability is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

II.  Well groundedness

A claim will be considered well grounded if there are:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In an October 1990 report a VA examiner opined that the 
veteran's left knee and left ankle pain were due to the 
effects of wearing a walking cast for service-connected 
disability.  In a January 1999 report, a VA examiner offered 
an opinion linking the veteran's left knee and ankle pain to 
her inservice injury. 

In light of these opinions, the Board has found that the 
veteran's claims for service connection for left knee and 
ankle disabilities, to include on secondary bases, are 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for left knee disability is 
granted. 

Evidence of a well-grounded claim for service connection for 
left knee disability, to include on a secondary basis, having 
been submitted, the appeal is granted to this extent.

Evidence of a well-grounded claim for service connection for 
left ankle disability, to include on a secondary basis, 
having been submitted, the appeal is granted to this extent.


REMAND

In its March 1997 remand, the Board directed the RO to obtain 
all treatment records noted by the veteran that were not on 
file.  The Board requested that the RO obtain all treatment 
records from the VA Medical Centers in Grand Island, 
Nebraska, and Sioux Falls, South Dakota.  Current review of 
the claims file fails to reveal any RO requests for further 
records from those facilities.

According to the veteran, VA medical evidence missing from 
her claims file includes August and September 1990 treatment 
records from the VA Medical Center in Sioux Falls, South 
Dakota.  In addition, a January 1994 memo from the VA Medical 
Center in Grand Island, Nebraska, states that at least one 
outpatient treatment note dated in July 1992 is on file with 
that facility.  She has also claimed treatment at the Omaha, 
Nebraska, VA Medical Center.  Given that the veteran has 
stated that she was treated for her service-connected 
disability at these VA medical facilities, these records must 
be obtained before a final appellate decision can be rendered 
concerning the issues on appeal.  Bell v. Derwinski, 2 
Vet.App. 611 (1992).

In this regard, the Board notes that the veteran was know as 
"Peggy E. Morrell" at the time she filed her original claim 
for benefits in September 1990.  Thus, the Board is of the 
opinion that further searches for pertinent VA medical 
evidence should be made using both the veteran's current and 
maiden names.  

Also in its March 1997 remand, the Board requested further VA 
examinations of the veteran.  As mentioned in the decision 
above, a VA examiner opined in a January 1999 report that the 
veteran's left knee pain and left ankle pain were related to 
military service.  However, in a follow-up report issued in 
April 1999, the same examiner stated that review of 
examination data did not reveal any organic disability of the 
left ankle or left knee.  The examiner did not adequately 
explain the rationale for either of these conflicting 
opinions.  Under these circumstances, the Board is of the 
opinion that further examination of the veteran is necessary.  

Further, the Board will request that additional medical 
examination include assessment of the veteran's service-
connected residuals of a left metatarsal fracture in light of 
any additional medical records obtained.

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that she provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to her claim.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.  In any event, the 
RO should obtain and associate with the 
claims file all treatment records , i.e., 
outpatient records and/or hospital 
summaries, for the veteran from the VA 
Medical Centers in Sioux Falls, South 
Dakota, Omaha, Nebraska, and Grand 
Island, Nebraska.  The RO should request 
that searches be conducted under both the 
veteran's current name and prior name.  

2.  The veteran should be requested to 
submit medical evidence of current left 
foot disability (other than service-
connected residuals of a left third 
metatarsal fracture), and evidence 
linking such disability to service.

3.  Then, the RO should arrange a VA 
examination by a physician with 
appropriate expertise.  The purposes of 
the examination are to determine the 
extent of impairment from the veteran's 
service-connected residuals of a left 
third metatarsal fracture and to 
determine the etiology of any current 
left ankle or left knee disability.  All 
indicated studies, including an x-ray 
study, must be performed.  The physician 
should identify all current residuals of 
the veteran's left third metatarsal 
fracture.  Tests of joint movement 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use associated 
with residuals of the left third 
metatarsal fracture should be described.  
The physician should also be requested to 
identify any objective evidence of pain 
and the specific functional loss due to 
pain associated with residuals of the 
left third metatarsal fracture.  The 
physician should also express an opinion 
concerning whether the residuals of a 
third metatarsal fracture would be 
productive of additional functional 
impairment on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the physician should so state. 

If current left knee or left ankle 
disability is found, the examiner should 
provide an opinion with respect to each 
such disability as to whether it is at 
least as likely as not that the 
disability is etiologically related to 
the veteran's military service or was 
caused or chronically worsened by the 
service-connected residuals of a fracture 
of the left third metatarsal.

The rationale for all opinions expressed 
should be fully detailed.  The claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.

4.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
medical examination and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action. 

5.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issues on 
appeal.  In readjudicating the increased 
rating issue, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and her 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 


